Citation Nr: 1818814	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right eye disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Entitlement to a rating in excess of 20 percent for myositis, dorsal paravertebral muscles in right trapezius area with degenerative disc disease (DDD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and May 2015 rating decisions of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

The December 2013 rating decision, as pertinent here, denied entitlement to a rating in excess of 20 percent for myositis, dorsal paravertebral muscles in right trapezius area with DDD.  The May 2015 rating decision, denied reopening service connection claims for low back, left shoulder, and right eye disabilities. 

In November 2017, the Veteran testified in a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Below, the Board reopens the service connection claim for a right eye disability.  The reopened right eye claim, as well as the issue of entitlement to a rating in excess of 20 percent for myositis, dorsal paravertebral muscles in right trapezius area with DDD, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 1989 rating decision, the RO denied the Veteran's original claim for service connection for a right eye disability.  

2.  In unappealed August 1998, April 2003, July 2011, and September 2014 rating decisions, the RO declined to reopen a service connection claim for right eye disability.  

3.   Evidence received since the last final rating decision in September 2014 raises a reasonable possibility of substantiating the claim of service connection for a right eye disability.

4.  In an unappealed December 2013 rating decision, the RO denied the Veteran's original service connection claim for a left shoulder disability. 

5.  Evidence received since the final December 2013 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a left shoulder disability.

6.  In an unappealed March 2012 rating decision, the RO denied the Veteran's original service connection claim for a low back disability. 

7.  In an unappealed December 2013 rating decision, the RO declined to reopen the service connection claim for low back disability.  

8.  Evidence received since the December 2013 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a low back disability.

CONCLUSIONS OF LAW

1.  The September 1989, August 1998, April 2003, July 2011, and September 2014 rating decisions denying service connection for a right eye disability are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (2017).

2.  The additional evidence received since the September 2014 rating decision is new and material, and the claim of service connection for a right eye disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.   The December 2013 rating decision denying service connection for a left shoulder disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (2017).

4.  The additional evidence received since the December 2013 rating decision is not new and material, and the claim of service connection for a left shoulder disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The March 2012 and December 2013 rating decisions denying service connection for a low back disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 20.1103 (2017).

6.  The additional evidence received since the December 2013 rating decision is not new and material, and the claim of service connection for a low back disability is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

New and Material Evidence - Applicable Laws and Regulations

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Right Eye - Analysis

By way of procedural background, in September 1989, the RO denied the Veteran's original claim for service connection for a right eye disability.  The September 1989 RO determined that the Veteran did not have a current right eye injury or disease causing permanent damage to his eye during military service.  

The RO continued to deny the right eye claim again in August 1998 and April 2003 on the same basis.  The Veteran did not appeal those rating decisions, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decisions if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the August 1998 and April 2003 decisions became final one year after it was mailed to him.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).  

Thereafter, in July 2011 and September 2014 rating decisions, the RO declined to reopen a claim for service connection for a right eye disability on the same basis as before.  The Veteran did not appeal those rating decisions, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decisions if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the July 2011 and September 2014 rating decisions became final one year after it was mailed to him.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).  

In March 2015, the Veteran sought to reopen his right eye claim again, and by a May 2015 rating decision, the RO declined to reopen the claim, determining that new and material evidence has not been received.  The Veteran timely appealed the May 2015 decision, and this appeal ensued.

Based on the procedural history as outlined above, as the last final disallowance of the Veteran's claim of entitlement to service connection for a right eye disability is the September 2014 rating decision, the Board must determine whether new and material evidence has been received subsequent to that final decision to reopen that claim. 

The evidence of record at the time of the last final September 2014 rating decision included the Veteran's service treatment records (STRs), his application for compensation and subsequent petitions to reopen his claim, medical treatment records from various VA medical facilities, and statements made by the Veteran in connection with his claim.  

The evidence received subsequent to the September 2014 rating decision includes additional VA treatment records, which include a current right eye disability, namely macular degeneration of the right eye.  The new evidence also includes hearing testimony further describing an injury to his right eye during service, which the Veteran is competent to report.  As this evidence is new and relates to the basis for the prior denial, service connection claim for right eye disability must be reopened.  

Left Shoulder - Analysis

By way of procedural background, in December 2013, the RO denied the Veteran's original service connection for a left shoulder disability, determining that the currently diagnosed left shoulder tendinopathy was not related to service or to any service-connected disability. 

The evidence of record at the time of the December 2013 rating decision included the Veteran's service treatment records (STRs), his application for compensation, medical treatment records from various VA medical facilities, VA medical examinations, to include an October 2013 VA examination for his left shoulder, and statements made by the Veteran in connection with his claim.  The medical records dated in April 2010 show the Veteran's report of being hit in the left rear quarter panel of his car in 2002 by a school bus, resulting in injuries to his and left shoulder, as relevant.  

The Veteran was properly notified of the December 2013 decision; however, he did not appeal this rating decision, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).  

Thereafter, in March 2015, the Veteran sought to reopen his claim, and by a May 2015 rating decision the RO denied reopening the left shoulder claim, determining that new and material evidence has not been received.  The Veteran timely appealed the May 2015 decision, and this appeal ensued.

Based on the procedural history as outlined above, as the last final disallowance of the Veteran's claim of entitlement to service connection for a left shoulder disability is the December 2013 rating decision, the Board must determine whether new and material evidence has been received subsequent to that final decision to reopen that claim. 

The evidence received subsequent to the December 2013 decision includes additional VA treatment records, which show continuous treatment for left shoulder degenerative changes and tendinopathy, statements made by the Veteran, and a transcript of his November 2017 hearing testimony.  

These medical records are either duplicative of evidence already considered or not material to the claim.  The fact that the Veteran has a left shoulder disability is not in dispute.  The non-duplicative VA treatment records are not material to the claim as they do relate to the unestablished element of a nexus in this case, namely that his left shoulder disability is related to service or to his service-connected myositis, dorsal paravertebral muscles in right trapezius area with DDD.

The Veteran's hearing transcript and lay statements have been added to the claims file since the last denial.  This evidence, although new, is merely duplicative of the contentions the Veteran provided at the time of the last final denial, that his left shoulder disability is related to service or service connected disability.  The RO has already considered this evidence in the last final rating decision.  

Therefore, new and material evidence was not received to reopen the previously denied service connection claim for a left shoulder disability.  

Low Back - Analysis

By way of procedural background in March 2012, the RO denied service connection for a low back disability, determining that the current symptoms do not constitute a disability and that although similar complaints were shown in-service, the were no chronic symptoms in-service nor continuity of symptoms since service.  The Veteran was properly notified of the March 2012 decision.  He did not submit a notice of disagreement and therefore did not appeal the decision.

Rather, he submitted a petition to reopen the claim in November 2012.  Thereafter, in a December 2013 rating decision, the RO reopened the claim after finding evidence of a current low back diagnosis, but continued the denial on direct and secondary bases, finding no link between the currently diagnosed low back disability and service or a service-connected disability.   The Veteran did not appeal the December 2013 rating decision, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).  

The evidence of record at the time of the December 2013 rating decision included the Veteran's service treatment records (STRs), his application for compensation, medical treatment records from various VA medical facilities, VA medical examinations, and statements made by the Veteran in connection with his claim.  In other words, the RO has already considered the above-noted evidence.

Thereafter, in March 2015, the Veteran sought to reopen his claim, and by a May 2015 rating decision the RO denied reopening the claim, determining that new and material evidence has not been received.  The Veteran timely appealed the May 2015 decision, and this appeal ensued.

Based on the procedural history as outlined above, as the last final disallowance of the Veteran's claim of entitlement to service connection for a low back disability is the December 2013 rating decision, the Board must determine whether new and material evidence has been received subsequent to that final decision to reopen that claim. 

The evidence received subsequent to the December 2013 rating decision includes additional VA treatment records, which shows continuous treatment for a lumbar spine condition, statements made by the Veteran, and a transcript of his November 2017 hearing testimony.  

While the Veteran testified that he now claims his condition on a secondary basis, further review of the record reveals that his contentions were already considered by the RO on a secondary basis, in addition to on a direct.  Unfortunately, the lay statements and testimony received after the last final rating decision are merely cumulative of the evidence of record at the time of the December 2013 rating decision.  Moreover, the Veteran has not submitted any evidence in support of his contention that his current back disability is related to service or his service connected disability.   The RO has already considered his contentions in the last final rating decision.  There is no new evidence material to the claim.

Moreover, the medical treatment records received since the last final decision are new, but not material as they do not relate to the unestablished element of this claim, namely a nexus showing that his current back disability is related to his active duty service or secondary to a service-connected disability.   
Therefore, new and material evidence was not received to reopen the previously denied service connection claim for a back disability.   

ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for a right eye disability, and the application to reopen is allowed; to this extent only, the claim is granted.

New and material evidence was not received to reopen a previously denied claim of service connection for a left shoulder disability, and the application to reopen is denied.

New and material evidence was not received to reopen a previously denied claim of service connection for a low back disability, and the application to reopen is denied.


REMAND

As determined above, the service connection claim for right eye disability has been reopened.  Given the evidence of an in-service eye injury and the medical evidence of a current right eye disability, the Veteran should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

A remand is also necessary to provide the Veteran with an updated VA examination to determine the severity of his service-connected myositis, dorsal paravertebral muscles in right trapezius area with DDD. During his November 2017 Board hearing, the Veteran testified that his symptoms have worsened since the last VA examination.  Accordingly, a new examination should be afforded to him.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all outstanding VA treatment records are associated with the claims file. 

2.  Then, provide the Veteran with a VA examination to determine the nature and etiology of his right eye disability.  The claims file, and a copy of this remand, shall be made available to the examiner for review in conjunction with the examination.

Upon review of the claims file and a physical examination of the Veteran, the examiner is asked to:

(a)  Identify any diagnosed right eye disability, including retinal disability, during the pendency of the appeal. 

(b)  Provide an opinion whether any currently diagnosed right eye disability had its onset during service or is otherwise related to service.  

In doing so, please address the in-service right eye injury (see hearing transcript), and his lay competent reports that his eyesight has gotten worse over the years since separation from service.  

Note: The Veteran states that he injured his right eye in 1961 from flashing flames while connecting a transmitter on an airplane that carried hydrogen bombs.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

Please note: lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current disability is not related to service.  

If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Also provide the Veteran with a new VA examination to assess the current severity of his service-connected myositis, dorsal paravertebral muscles in right trapezius area with DDD. The claims file, and a copy of this remand, shall be made available to the examiner for review in conjunction with the examination.

Upon review of the claims file and a physical examination of the Veteran, the examiner is asked to:

(a) Report in detail all signs and symptoms of the Veteran's myositis, dorsal paravertebral muscles in right trapezius area with DDD disability, and note any associated neurologic impairment.  

(b) Clarify which segments of the spine that the service connected disability affect.

(d) Test the Veteran's spine range of motion in active motion, passive motion, weight-bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is the case.

(e) Report all current functional impairment resulting from the Veteran's back disability, to include any impact on occupational functioning. 

4. Then, readjudicate the service connection claim for right eye injury and the increased rating claim for myositis, dorsal paravertebral muscles in right trapezius area with DDD.  If any benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


